 1                                                United States District Judge Richard A. Jones
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     LINDA MYRICK,                    )
10
                                      )
11                 Plaintiff,         ) Case No. 2:19-cv-00283-RAJ
                                      )
12            vs.                     ) ORDER FOR EAJA FEES
13
                                      )
     COMMISSIONER OF SOCIAL SECURITY, )
14                                    )
                    Defendant,        )
15                                    )
16

17          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees
18
     in the total amount of $3,852.953 pursuant to the Equal Access to Justice Act, 28 U.S.C. §
19
     2412(d), shall be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
20

21          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and

22   costs are not subject to any offset allowed under the Department of the Treasury’s Offset
23
     Program, then the check for EAJA fees and costs shall be made payable to Plaintiff’s
24
     attorney, Amy Gilbrough.
25

                                                                Halpern & Oliver, PLLC
                                                                1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                    Olympia, WA 98502
                                                                (360) 753-8055
     [«F494»] - 1
 1         Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check
 2   shall be mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030,
 3
     Seattle, Washington 98101.
 4
            Dated this 22nd day of January, 2020.
 5

 6

 7

 8
                                                    A
                                                    The Honorable Richard A. Jones
 9                                                  United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                             Halpern & Oliver, PLLC
                                                             1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                 Olympia, WA 98502
                                                             (360) 753-8055
     [«F494»] - 2
